Citation Nr: 0114488	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 1, 1999, for 
the payment of additional compensation for a spouse and four 
children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active service from September 1978 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), Los Angeles, 
California, which awarded the veteran a dependency allowance 
for his spouse and four children, effective April 1, 1999.  
The veteran appeals for an effective date prior to April 1, 
1999, for the payment of additional compensation for his 
spouse and four children.


FINDINGS OF FACT

1.  By rating action in October 1997 the veteran's combined 
disability evaluation was increased to 40 percent, effective 
November 28, 1991.

2.  In March 1999 the veteran requested that his spouse and 
children be added to his award as dependents; the Social 
Security numbers for his dependents were submitted by the 
veteran and received by the RO in April 1999; the veteran's 
disability compensation award was adjusted to provide 
additional benefits based upon his spouse and four children, 
effective April 1, 1999.


CONCLUSION OF LAW

The requirements for an effective date earlier than April 1, 
1999, for the payment of additional disability compensation 
for the veteran's spouse and four children, have not been 
met.  38 U.S.C.A. §§ 5101(c), 5107, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.109, 3.216, 3.401 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted, which provides new statutory requirements 
regarding notice to a veteran and his representative and 
specified duties to assist veterans in the development of 
their claims.  Upon careful review of the claims folder the 
Board finds that all required notice and development action 
specified in this new statute have been complied with during 
the pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case, provided to both the 
veteran and his representative, specifically satisfies the 
requirement at § 5103A of the new statute in that it clearly 
notified the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.  VCAA takes into account the reality that there may be 
occasions in which further assistance would provide no 
reasonable possibility in aiding in substantiating the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A.  See 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the appellant.)  

The veteran is seeking an effective date previous to April 1, 
1999, for the payment of additional compensation for a spouse 
and four children.  Many of the facts in this case are not in 
dispute.  The veteran's original claim for service connection 
was received in December 1991, and in that application he 
indicated that he had married [redacted] in September 1982.  He 
listed two children and indicated that their Social Security 
numbers were unknown.  The RO, in a letter dated in December 
1991, advised the veteran that disclosure of Social Security 
numbers of those for whom compensation was claimed was 
mandatory as a condition for receiving those benefits and 
that this evidence should be submitted within one year; 
otherwise, if entitlement to benefits were established, 
payments could be authorized only from the date the evidence 
was received.

The veteran was awarded VA disability compensation in a 
December 1992 rating action when service connection was 
granted for fracture of the left orbit and zygomatic arch 
with displacement and facial scars and a 10 percent 
disability evaluation was assigned, effective from November 
28, 1991.

In an October 1997 rating decision, service connection was 
granted for degenerative disc disease with osteoarthritis of 
the lumbar spine; a 20 percent disability evaluation was 
assigned, effective from November 28, 1991.  Service 
connection was also granted for the residuals of a right 
clavicle fracture and a 10 percent disability evaluation was 
assigned, effective from November 28, 1991.  The combined 
disability evaluation for the veteran's service connected 
disabilities was increased to 40 percent, effective November 
28, 1991.

In a letter from the RO dated in November 1997 the veteran 
was advised that he was being paid disability compensation as 
a single veteran.  He was also advised before he could be 
paid additional benefits for his spouse and his two children 
more information was needed and that, if the information was 
not received within one year, additional benefits for his 
dependents could only be paid from the date this evidence was 
received.  He was informed that the law required that he give 
the Social Security numbers to VA before additional benefits 
could be paid for a dependent spouse or child.

A report of contact dated March 26, 1999, reflects that the 
veteran contacted the VA RO and wanted to know why his 
dependents were not on his master record.  VA Form 21-686c, 
Declaration of Status of Dependents, was sent to the veteran 
on March 26, 1999.  In a letter dated March 29, 1999, the 
veteran was again advised that his application did not 
contain his dependents Social Security numbers and that 
benefits based on these dependents could not be paid without 
this information.

Two Declarations of Status of Dependents were received from 
the veteran in April 1999.  The veteran indicated that he had 
divorced [redacted] in March 1995 and had been married to [redacted] 
since April 1997.  He also indicated that he had four 
children under age 18 in his custody and the Social Security 
numbers for his spouse and the children were included.

As noted above, the May 2000 RO decision awarded the veteran 
a dependency allowance for his spouse and four children, 
effective April 1, 1999.  It was reported that this was based 
upon the veteran's informal claim of March 26, 1999.

The veteran's principle contention is that, as his original 
claim was filed in November 1991 and information with respect 
to his dependents was submitted in April 1998 to the VA RO 
and resubmitted in January 1999, the VA should assign an 
effective date in December 1991 for the dependency allowance.

38 C.F.R. § 3.401 provides, in pertinent part, that awards of 
additional compensation for dependents payable to a veteran 
will be effective the effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action.  
38 C.F.R. § 3.216 states, in pertinent part, that any person 
who applies or receives any compensation shall, as a 
condition of receipt, furnish VA upon request the social 
security number of any dependent based upon whom benefits are 
sought or received.

38 C.F.R. § 3.109 provides, in pertinent part, that if a 
claimant's application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  The provisions of this 
paragraph are applicable to original applications.

The veteran does not contend that he was not properly advised 
of the need to timely submit the Social Security numbers of 
his dependents as a condition to receiving a dependency 
allowance.  Rather, the record shows that he was advised of 
the need for this information on several occasions, as well 
as of the consequences for failing to comply.

While the veteran did contact VA in April 1998 to receive a 
copy of his DD-214 and correspondence was received from the 
veteran's representative in May 1998 and from the veteran in 
June 1998, no reference to his dependents was included.  
Although it is regrettable, the current record shows that the 
information required to pay additional benefits for a 
dependent spouse and children was not received until April 
1999.

The notice of the award of VA compensation advising the 
veteran that the law required that he provide the Social 
Security numbers before additional benefits could be paid for 
a dependent spouse or child and that, if the information was 
not received within one year, additional benefits for his 
dependents could only be paid from the date this evidence was 
received, was issued in November 1997.  As the required 
information was not received until April 1999, the veteran's 
claim that an effective date of December 1991 be assigned 
must be denied.

38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31 require that, 
notwithstanding 38 U.S.C.A. § 5110 and VA regulations 
pertaining to effective dates, payments of monetary benefits 
based on increased awards because of an added dependent may 
not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  Accordingly, the April 1, 1999, effective date 
for the payment of additional compensation for a spouse and 
four children which was assigned by the originating agency 
was correct.  38 U.S.C.A. §§ 5101, 5110, 5111; 38 C.F.R. 
§§ 3.31, 3.109, 3.216, 3.401.  While the veteran claims that 
he submitted the requested information prior to April 1999, 
there is no documentation of record to show that such 
information was received prior to that time.  The evidence is 
not so evenly balanced on any material issue that the benefit 
of the doubt is properly for application.  38 U.S.C.A. 
§ 5107.
ORDER

Entitlement to an effective date prior to April 1, 1999, for 
the payment of additional compensation for a spouse and four 
children is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

